DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 06 October 2022, in which claims 7-11 were amended, claim 20 was canceled, and claim 21 was added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 6,916,039).  Abe discloses an assembly comprising:
(claims 1 and 16) a dash (interior panel #10);
an airbag (#18, 18A) supported by the dash (#10) and being inflatable to an inflated position (figures 1, 5);
the airbag (#18, 18A) including a “knee” chamber (such as, chambers #1, 2 in airbag #18, chamber #1 in airbag #18A; the term “knee” in this situation does not serve to distinguish, as no further functionality with respect to a knee is claimed), a “chest” chamber (such as, chamber #3 in airbag #18, chamber #2 in airbag #18A; the term “chest” in this situation does not serve to distinguish, as no further functionality with respect to a chest is claimed) supported by the ”knee” chamber in the inflated position, and a “head” chamber (such as, chamber #4 in airbag #18, chamber #3 in airbag #18A; the term “head” in this situation does not serve to distinguish, as no further functionality with respect to a head is claimed) supported by the ”chest” chamber in the inflated position (figures 1, 2, 5; Examiner notes that the number of chambers can be adjusted, as set forth in column 4, lines 61-67);
the “chest” chamber (chamber #3 in airbag #18, chamber #2 in airbag #18A) being connected to the ”knee” chamber (chambers #1, 2 in airbag #18, chamber #1 in airbag #18A) at a lower seam (#38, 40, 60) that defines a lower fluid pathway (figures 1-6; column 3, lines 19-38; column 4, lines 19-36);
the ”head” chamber (chamber #4 in airbag #18, chamber #3 in airbag #18A) being connected to the ”chest” chamber (chamber #3 in airbag #18, chamber #2 in airbag #18A) at an upper seam (#42, 60) that defines an upper fluid pathway (figures 1-6; column 3, lines 19-38; column 4, lines 19-36);
an inflator (#20) supported by the dash (#10) and being connected directly to the ”knee” chamber (chambers #1, 2 in airbag #18, chamber #1 in airbag #18A; figures 1, 5);
(claims 2 and 17) wherein the ”chest” chamber (chamber #3 in airbag #18, chamber #2 in airbag #18A) is connected to the inflator (#20) through the ”knee” chamber (chambers #1, 2 in airbag #18, chamber #1 in airbag #18A) and the lower seam (#38, 40, 60; figures 1, 5; column 3, lines 57-65; column 4, lines 50-55);
(claims 3 and 18) wherein the ”head” chamber (chamber #4 in airbag #18, chamber #3 in airbag #18A) is connected to the inflator (#20) through the ”chest” chamber (chamber #3 in airbag #18, chamber #2 in airbag #18A) and the upper seam (#42, 60; figures 1, 5; column 3, lines 57-65; column 4, lines 50-55);
(claims 4 and 19) wherein the ”knee” chamber, the ”chest” chamber, and the ”head” chamber  each have a pressure in a fully inflated position (figures 1, 5), the pressure of the ”head” chamber (chamber #4 in airbag #18, chamber #3 in airbag #18A) being less than the pressure of the ”knee” chamber (chambers #1, 2 in airbag #18, chamber #1 in airbag #18A) in the fully inflated position (due in part to proximity of chambers #1, 2 in airbag #18 and chamber #1 in airbag #18A to inflator #20, and in part to presence of vent openings #56A, 58 in chamber #4 in airbag #18 and chamber #3 in airbag #18A);
(claim 5) wherein the pressure of the ”chest” chamber (chamber #3 in airbag #18, chamber #2 in airbag #18A) is different than the pressure of the ”knee” chamber (chambers #1, 2 in airbag #18, chamber #1 in airbag #18A) and the ”head” chamber (chamber #4 in airbag #18, chamber #3 in airbag #18A) in the fully inflated position (due in part to distance of each chamber from inflator #20, and in part to presence of vent openings #56, 56A, 58 in some chambers);
(claim 6) wherein one of the ”knee” chamber, the ”chest” chamber, and the ”head” chamber includes a first vent (#56 in chamber #3 in airbag #18 or #58 in chamber #4 in airbag #18) and another of the ”knee” chamber, the ”chest” chamber, and the ”head” chamber includes a second vent (the other of #56 in chamber #3 in airbag #18 or #58 in chamber #4 in airbag #18) sized differently than the first vent (figures 1, 2; column 3, lines 39-49);
(claim 12) a seat (#12), the airbag (#18, 18A) being between the dash (#10) and the seat in the inflated position (figures 1, 5).

Claim(s) 1-5, 12-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumming et al. (US 4,290,627).  Cumming et al. discloses an assembly comprising:
(claims 1 and 16) a dash (instrument panel #12);
an airbag (#32) supported by the dash (#12) and being inflatable to an inflated position (figures 3, 4, 14);
the airbag (#32) including a knee chamber (lower compartment #40), a chest chamber (lower portion of upper compartment #42) supported by the knee chamber in the inflated position, and a head chamber (upper portion of upper compartment #42) supported by the chest chamber in the inflated position (figures 3, 4, 14);
the chest chamber (lower portion of upper compartment #42) being connected to the knee chamber (#40) at a lower seam (including stitch line #71, and stitching connecting sections #52, 54) that defines a lower fluid pathway (via slits #68; figures 4-10, 14; column 3, line 20-column 4, line 5; column 5, lines 9-34);
the head chamber (upper portion of upper compartment #42) being connected to the chest chamber (lower portion of upper compartment #42) at an upper seam (including cords #44) that defines an upper fluid pathway (between and around cords #44; figures 1-4, 14);
an inflator (#30) supported by the dash (#12) and being connected directly to the knee chamber (#40; figures 1-4);
(claims 2 and 17) wherein the chest chamber (lower portion of upper compartment #42) is connected to the inflator (#30) through the knee chamber (#40) and the lower seam (including stitch line #71, and stitching connecting sections #52, 54; figures 1-4, 14; column 3, lines 1-11);
(claims 3 and 18) wherein the head chamber (upper portion of upper compartment #42) is connected to the inflator (#30) through the chest chamber (lower portion of upper compartment #42) and the upper seam (including cords #44; figures 1-4, 14; column 3, lines 1-11);
(claims 4 and 19) wherein the knee chamber, the chest chamber, and the head chamber each have a pressure in a fully inflated position (figures 3, 4, 14), the pressure of the head chamber (upper portion of upper compartment #42) being less than the pressure of the knee chamber (#40) in the fully inflated position (due at least in part to proximity of lower compartment #40 to inflator #30);
(claim 5) wherein the pressure of the chest chamber (lower portion of upper compartment #42) is different than the pressure of the knee chamber (#40) and the head chamber (upper portion of upper compartment #42) in the fully inflated position (due at least in part to distance of each chamber from inflator #30);
(claim 12) a seat (#14), the airbag (#32) being between the dash (#12) and the seat in the inflated position (figures 3, 4);
(claim 13) wherein the seat (#14) defines an occupant knee area, an occupant chest area, and an occupant head area (figures 1-4);
the knee chamber (#40) being between the dash (#12) and the occupant knee area (figures 3, 4);
the chest chamber (lower portion of upper compartment #42) being between the dash (#12) and the occupant chest area (figures 3, 4); 
the head chamber (upper portion of upper compartment #42) being between the dash (#12) and the occupant head area (figures 3, 4);
(claim 14) a windshield (#22) extending upwardly from the dash (#12), the head chamber extending (upper portion of upper compartment #42) from the chest chamber (lower portion of upper compartment #42) to the windshield (figures 3, 4).

Claim(s) 1-6 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mac Brien et al. (US 5,513,877).  Mac Brien et al. discloses an assembly comprising:
(claims 1 and 16) a dash (instrument panel #40);
an airbag (#56, 80) supported by the dash (#40) and being inflatable to an inflated position (figures 2, 4-6);
the airbag (#56, 80) including a knee chamber (#60), a chest chamber (first region #70) supported by the knee chamber in the inflated position, and a head chamber (second region #72) supported by the chest chamber in the inflated position (figures 5, 6);
the chest chamber (#70) being connected to the knee chamber (#60) at a lower seam (including lower tether #68, 82) that defines a lower fluid pathway (around and through vent holes in lower tether #68, 82; column 2, line 53-column 3, line 39);
the head chamber (#72) being connected to the chest chamber (#70) at an upper seam (including upper tether #64, 84) that defines an upper fluid pathway (around and through vent holes in upper tether #64, 84; column 2, line 53-column 3, line 39);
an inflator (#50) supported by the dash (#40) and being connected directly to the knee chamber (#60; figures 2, 4-6);
(claims 2 and 17) wherein the chest chamber (#70) is connected to the inflator (#50) through the knee chamber (#60) and the lower seam (including lower tether #68, 82; figures 5, 6; column 2, line 53-column 3, line 39);
(claims 3 and 18) wherein the head chamber (#72) is connected to the inflator (#50) through the chest chamber (#70) and the upper seam (including upper tether #64, 84; figures 5, 6; column 2, line 53-column 3, line 39);
(claims 4 and 19) wherein the knee chamber, the chest chamber, and the head chamber each have a pressure in a fully inflated position (figures 5, 6), the pressure of the head chamber (#72) being less than the pressure of the knee chamber (#60) in the fully inflated position (due in part to proximity of chamber #60 to inflator #50, and in part to presence of vent opening #76 in chamber #72; column 3, lines 3-32);
(claim 5) wherein the pressure of the chest chamber (#70) is different than the pressure of the knee chamber (#60) and the head chamber (#72) in the fully inflated position (due in part to distance of each chamber from inflator #50, in part to presence of vent opening #76 in chamber #72, and in part to pressure differential caused by tethers #64, 68, 82, 84; column 3, lines 3-32);
(claim 6) wherein one of the knee chamber, the chest chamber, and the head chamber includes a first vent (including vent #76 or vent holes in tethers #64, 68, 82, 84) and another of the knee chamber, the chest chamber, and the head chamber includes a second vent (including another of vent #76 or vent holes in tethers #64, 68, 82, 84) sized differently than the first vent (figures 5, 6; column 3, lines 9-32);
(claim 12) a seat (seat on which seated occupant #46 sits; figures 2, 4-6), the airbag (#56, 80) being between the dash (#40) and the seat in the inflated position (figures 5, 6);
(claim 13) wherein the seat (seat on which seated occupant #46 sits) defines an occupant knee area, an occupant chest area, and an occupant head area (figures 2, 4-6);
the knee chamber (#60) being between the dash (#40) and the occupant knee area (figures 5, 6);
the chest chamber (#70) being between the dash (#40) and the occupant chest area (figures 5, 6); 
the head chamber (#72) being between the dash (#40) and the occupant head area (figures 5, 6);
(claim 14) a windshield (#36) extending upwardly from the dash (#40), the head chamber (#72) extending from the chest chamber (#70) to the windshield (figures 5, 6);
(claim 15) wherein the chest chamber (#70) extends vehicle-rearward of the knee chamber (#60) and the head chamber (#72; figures 5, 6).

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.

Response to Arguments
Applicant's arguments filed 06 October 2022 have been fully considered but they are not persuasive.
In regards to pages 7-8, claims 1 and 16, and Abe (US 6,916,039), while Applicant references the chambers as a knee chamber, a chest chamber, and a head chamber, the words “knee”, “chest”, and “head” in these limitations do not serve to distinguish since no further functionality with respect to a knee, a chest, or a head is claimed. Also, since size, stature, and position of a vehicle occupant may vary, claim limitations with respect to parts of a vehicle occupant only need to be able to so perform.  For example, Examiner points to prior art Spahn et al. (US 8,590,928), which shows how an airbag that is intended to be positioned with respect to a vehicle occupant’s lower extremities (figure 2) can easily come into contact with an occupant’s head or chest (figure 4), depending upon size, stature, and position of the vehicle occupant.
In regards to page 8 and claims 1 and 16, Cumming et al. (US 4,290,627) discloses the chest chamber (lower portion of upper compartment #42) being connected to the knee chamber (#40) at a lower seam (including stitch line #71, and stitching connecting sections #52, 54) that defines a lower fluid pathway (via slits #68; figures 4-10, 14; column 3, line 20-column 4, line 5; column 5, lines 9-34), and the head chamber (upper portion of upper compartment #42) being connected to the chest chamber (lower portion of upper compartment #42) at an upper seam (including cords #44) that defines an upper fluid pathway (between and around cords #44; figures 1-4, 14), as set forth above.  As previously mentioned, since size, stature, and position of a vehicle occupant may vary, claim limitations with respect to parts of a vehicle occupant only need to be able to so perform.  
In regards to page 8 and claims 1 and 16, Mac Brien et al. (US 5,513,877) discloses the chest chamber (#70) being connected to the knee chamber (#60) at a lower seam (including lower tether #68, 82) that defines a lower fluid pathway (around and through vent holes in lower tether #68, 82; column 2, line 53-column 3, line 39), and the head chamber (#72) being connected to the chest chamber (#70) at an upper seam (including upper tether #64, 84) that defines an upper fluid pathway (around and through vent holes in upper tether #64, 84; column 2, line 53-column 3, line 39), as set forth above. As previously mentioned, since size, stature, and position of a vehicle occupant may vary, claim limitations with respect to parts of a vehicle occupant only need to be able to so perform.
In regards to pages 8-9 and claim 13, Cumming et al. (US 4,290,627) discloses wherein the seat (#14) defines an occupant knee area, an occupant chest area, and an occupant head area (figures 1-4), the knee chamber (#40) being between the dash (#12) and the occupant knee area (figures 3, 4), the chest chamber (lower portion of upper compartment #42) being between the dash (#12) and the occupant chest area (figures 3, 4), and the head chamber (upper portion of upper compartment #42) being between the dash (#12) and the occupant head area (figures 3, 4), as set forth above.  As previously mentioned, since size, stature, and position of a vehicle occupant may vary, claim limitations with respect to parts of a vehicle occupant only need to be able to so perform.
In regards to pages 8-9 and claim 13, Mac Brien et al. (US 5,513,877) discloses wherein the seat (seat on which seated occupant #46 sits) defines an occupant knee area, an occupant chest area, and an occupant head area (figures 2, 4-6), the knee chamber (#60) being between the dash (#40) and the occupant knee area (figures 5, 6), the chest chamber (#70) being between the dash (#40) and the occupant chest area (figures 5, 6), and the head chamber (#72) being between the dash (#40) and the occupant head area (figures 5, 6), as set forth above.  As previously mentioned, since size, stature, and position of a vehicle occupant may vary, claim limitations with respect to parts of a vehicle occupant only need to be able to so perform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schneider (US 9,815,429) discloses external tethers extending from an airbag top to bottom.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614